 

Exhibit 10.34

EMPLOYMENT AGREEMENT

DATE:                                    August 8, 2006

PARTIES:                              eCollege.com, a Delaware corporation (the
“Company”)

 (“Employee”)                       James V. Allen, a resident of Colorado

WHEREAS, the Company is engaged in the business of providing outsourced
value-added information services to the post-secondary education industry; and

WHEREAS, Employee is currently employed by the Company as Vice President and
Managing Director of Software and Technology; and

WHEREAS, the Company desires to employ and retain the unique experience,
abilities, and services of Employee as Chief Technology Officer, in the
Company’s office in Denver, Colorado.

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

1)              EMPLOYMENT

a)              Term.  The term of this Employment Agreement (the “Agreement”)
shall commence on Date first written above.  The term of this Agreement shall
continue until termination in accordance with Section 5 of this Agreement, and
the provisions of Section 5 b) shall survive termination.

b)             Duties.  Company shall employ Employee as Chief Technology
Officer.   Employee accepts employment with the Company on the terms and
conditions set forth in this Agreement, and agrees to devote his full time and
attention to the performance of his duties under this Agreement.  The duties of
Employee are as set forth in Schedule A attached hereto.  Employee shall perform
such specific duties and shall exercise such specific authority as may be
assigned to Employee from time to time by the President and COO of the Company
or the CEO of the Company.  In performing such duties, Employee shall report to
and be subject to the direction and control of the CEO.  Employee further agrees
that in all aspects of such employment, Employee shall comply with the policies,
standards, and regulations of the Company established from time to time, and
shall perform his duties faithfully, intelligently, to the best of his ability,
and in the best interest of the Company.  The devotion of reasonable periods of
time by Employee for personal purposes or charitable activities shall not be
deemed a breach of this Agreement, provided that such purposes or activities do
not materially interfere with the services required to be rendered to or on
behalf of the Company; however, any outside business activities that are not
first submitted in writing to the COO of the Company, and approved in writing by
the COO shall be deemed a breach of this Agreement.


--------------------------------------------------------------------------------


2)              COVENANT NOT TO COMPETE; NON-SOLICITATION; CONFIDENTIALITY

a)              Noncompetition.   During the term of this Agreement and for a
period of six (6) months after the termination of this Agreement, Employee shall
not, within the United States, directly or indirectly, (1) own (as a proprietor,
partner, stockholder, or otherwise) an interest of five percent (5%) or more in,
or (2) participate (as an officer, director, or in any other capacity) in the
management, operation, or control of, or (3) perform services as or act in the
capacity of an employee, independent contractor, consultant, or agent of any
enterprise engaged, directly or indirectly, in the business of providing online
education, online training, or technology, software or other services that
support online education or training or in competition with any other business
conducted by the Company except with the prior written consent of the CEO of the
Company. As used in this Section 2, the term “Company” refers to eCollege.com
and its subsidiaries and affiliates. Employee expressly agrees that this
noncompete provision is necessary to protect the Company’s trade secrets, and is
further justified by virtue of the fact that Employee is a member of the
Company’s executive staff.  Employee further acknowledges and agrees that the
restrictions set forth in this Agreement are reasonable.

b)             Non-Solicitation.   During the term of this Agreement and for a
period of twelve (12) months after the termination of this Agreement, Employee
shall not, directly or indirectly, contact, solicit or direct any person, firm,
or corporation to contact or solicit, any of the Company’s customers,
prospective customers, or business brokers for the purpose of selling or
attempting to sell, any products and/or services that are the same as or similar
to the products and services provided by the Company to its customers during the
term hereof.  In addition, the Employee will not disclose the identity of any
such business brokers, customers, or prospective customers, or any part thereof,
to any person, firm, corporation, association, or other entity for any reason or
purpose whatsoever; and solicit or accept if offered to him, with or without
solicitation, on his own behalf or on behalf of any other person, the services
of any person who is an employee of the Company, nor solicit any of the
Company’s employees to terminate employment with the Company, nor agree to hire
any employee of the Company into employment with himself or any company,
individual or other entity.

c)              Confidentiality.  Employee acknowledges and agrees that all
product specifications, product planning information, lists of the Company’s
customers and suppliers, financial information, and other Company data related
to its business (“Confidential Information”) are valuable assets of the
Company.  Except for information that is a matter of public record, Employee
shall not, during the term of this Agreement or after the termination of
employment with the Company, disclose any Confidential Information to any person
or use any Confidential Information for the benefit of Employee or any other
person, except with the prior written consent of the Company.

d)             Ideas, Inventions.  The Employee recognizes and agrees that all
ideas, inventions, enhancements, plans, writings, and other developments or
improvements (the “Inventions”) conceived by the Employee, alone or with others,
during the term of his employment, whether or not during working hours, that are
within the scope of the Company’s business operations or that relate to any of
the Company’s work or projects, are the sole and exclusive property of the
Company.  The Employee further agrees that (1) he will promptly disclose all
Inventions to the Company and hereby assigns to the Company all present and
future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the copyright laws are “work made for
hire.”  At the

2


--------------------------------------------------------------------------------


request of and without charge to the Company, the Employee will do all things
deemed by the Company to be reasonably necessary to perfect title to the
Inventions in the Company and to assist in obtaining for the Company such
patents, copyrights or other protection as may be provided under law and desired
by the Company, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments.  Notwithstanding the
foregoing, the Company hereby notifies the Employee that the provisions of this
Section 2)c) shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Employee’s own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Employee for the Company.

e)              Nondisparagement.  During the term of this Agreement and for a
period of two years following the voluntary or involuntary termination of this
Agreement, the Employee shall not make any statements concerning the Company
that would tend to diminish the esteem, respect, good will, or confidence in
which the Company is held by members of the community in which the Company, or
its officers, directors and employees, conduct their business affairs or that
would provoke adverse or derogatory feelings or opinions in such members of
those communities as to the Company.

f)                Return of Documents.  Employee acknowledges and agrees that
all originals and copies of records, reports, documents, lists, plans, drawings,
memoranda, notes, and other documentation related to the business of the Company
or containing any Confidential Information shall be the sole and exclusive
property of the Company, and shall be returned to the Company upon the
termination of employment with the Company or upon the written request of the
Company.

g)             Injunction.  Employee agrees that it would be difficult to
measure damage to the Company from any breach by Employee of Section 2)a), 2)b),
2)c), 2)d) or  2)e) and that monetary damages would be an inadequate remedy for
any such breach.  Accordingly, Employee agrees that if Employee shall breach or
take steps preliminary to breaching Section 2)a), 2)b), 2)c), 2)d) or 2)e), the
Company shall be entitled, in addition to all other remedies it may have at law
or in equity, to an injunction or other appropriate orders to restrain any such
breach, without showing or proving any actual damage sustained by the Company.

h)             Injunction.  No Release.  Employee agrees that the termination of
employment with the Company or the expiration of the term of this Agreement
shall not release Employee from any obligations under Section 2)a), 2)b), 2)c),
2)d), 2)e) 2)f) or 2)g).

i)                 Enforceability; Severability of Covenants.  For purposes of
Sections 2)a) and 2)b) above,  the covenants in such sections shall be construed
as separate and distinct covenants.  In the event a court of competent
jurisdiction finds any of such covenants to be so overbroad as to be
unenforceable, it is the intent of the parties that such covenant be reduced in
scope by the court, but only to the extent deemed necessary by the court to
render the covenant reasonable and enforceable, keeping in mind that it is the
intent of the parties to give the Company the broadest lawful protection.  If
the court declines to reduce the scope of a covenant it finds unenforceable,
such unenforceable covenant shall be deemed eliminated and shall not affect the
enforceability of any other covenant contained in this Section.

3


--------------------------------------------------------------------------------


3)              COMPENSATION

a)              Base Compensation; Bonus Compensation.  In consideration of all
services to be rendered by Employee to the Company, the Company shall pay to
Employee compensation as described in Schedule A of this Agreement.

b)             Other Benefits.  Employee has been provided with a brochure of
the Company’s general benefits.  Employee agrees and acknowledges that the
benefits provided by the Company may be changed or amended from time to time,
and at any time, at the sole discretion of the Company.

4)              COMPANY POLICIES

a)              General Policy Descriptions.  Employee has been provided with a
description of several policies, standards and regulations of the Company
including a description of the Personal Days Policy, Travel Policy, and Expense
Reimbursement Policy.

b)             Abide by All Policies Established by the Company.  Employee
agrees to abide by all policies, standards and regulations of the Company.

c)              Changes to Company Policies.  Employee agrees and acknowledges
that the Company’s policies may be created, eliminated, changed or amended from
time to time, and at any time, at the sole discretion of the Company.

5)              TERMINATION

a)              At-Will Employment.  Employee agrees and acknowledges that, just
as he has the right to terminate his employment with the Company at any time for
any reason, the Company has the same right, and may terminate his employment
with the Company at any time for any reason.

b)             Severance.  In the event of the involuntary termination of
Employee by the Company, which termination is not termination for cause as set
forth in Paragraph 5)c) below, the Company shall provide Employee with severance
pay equal to six (6) months of Employee’s base salary paid on the Company’s
normal payroll dates (“Severance”), plus/less any positive/negative accrued
vacation days, provided that the Employee executes a severance agreement waiving
any claims against the Company and in which the Company waives claims against
the Employee.

c)              Immediate Termination.  The employment of Employee by the
Company may be terminated immediately in the sole discretion of the either the
CEO, Chairman of the Board, President or the Board of Directors of the Company
upon the occurrence of any one of the following events:

i)                 After Employee receives written notice of conduct which is in
violation of policies, standards, and regulations of the Company as established
from time to time and after the prescribed period of time to correct the conduct
has expired, the Employee willfully and continuously fails or refuses to comply
with the policies, standards, and regulations of the Company;

4


--------------------------------------------------------------------------------


ii)              Employee engages in fraud, dishonesty, or any other act of
material misconduct in the performance of Employee’s duties on behalf of the
Company;

iii)           Employee fails to perform any material provision of this
Agreement to be performed by Employee, provided however, that if such breach can
be cured, the Employee will receive reasonable, written notice of breach and
opportunity to cure such breach; or

iv)          Employee violates one or more of the rules identified on Schedule
B.

6)              FACILITIES AND PERSONNEL

a)              Workspace and Supplies.  Employee shall be provided a workspace
at the Company’s Denver offices. The Company shall provide all such facilities,
supplies, and services as the Company determines are reasonably required for the
performance of Employee’s duties under this Agreement.

7)              REPRESENTATIONS, WARRANTIES AND COVENANTS OF EMPLOYEE

a)              No Other Employment Agreements.  Employee represents and
warrants to the Company that there is no employment contract or any other
contractual obligation to which Employee is subject, which prevents Employee
from entering into this Agreement or from performing fully Employee’s duties
under this Agreement.

b)             No Violation of Prior Agreements.  Employee represents, warrants
and covenants that Employee shall not, in the course of employment with the
Company, use or provide any information, intellectual property, or other
materials in violation of any prior contractual obligation.

8)              MISCELLANEOUS PROVISIONS

a)              Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, personal representatives,
successors, and assigns.

b)             Notices.  Any notice, election, waiver, consent, acceptance or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be hand delivered, transmitted via fax, by e-mail or
sent via nationally recognized third party delivery (such as Federal Express or
UPS) for next day delivery, addressed to the parties as follows:

If to Company:

eCollege.com
Attn:  President
4900 South Monaco, Suite 200
Denver, Colorado 80231
Fax: 1-303-873-7449

If to Employee:

At the address contained in the Company’s personnel records.

5


--------------------------------------------------------------------------------


Any notice or other communication shall be deemed to be given at the date the
notice is hand delivered to the individual, the date the notice is sent via fax,
or the date following the date of deposit with any nationally recognized third
party delivery (such as Federal Express or UPS) for next day delivery to the
addressee.  The addresses to which notices or other communications shall be sent
may be changed from time to time by giving written notice to the other party as
provided in this Paragraph.

c)              Amendments.  This Agreement may be amended only by an instrument
in writing executed by all the parties.

d)             Entire Agreement.  This Agreement (including the schedules) sets
forth the entire understanding of the parties with respect to the subject matter
of this Agreement and supersedes any and all prior understandings and
agreements, whether written or oral, between the parties with respect to such
subject matter, including without limitation the Employment Agreement dated
September 1, 1997 and all amendments thereto. Employee understands that no
individual is authorized to add, modify or vary the terms of this Agreement
except in writing by the CEO of the Company.

e)              Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument.  Fax signatures shall have the same effect as an original signature.

f)                Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any respect for any reason, the validity and
enforceability of any such provision in any other respect and of the remaining
provisions of this Agreement shall not be in any way impaired

g)             Waiver.  A provision of this Agreement may be waived only by a
written instrument executed by the party waiving compliance.  No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. 
Failure to enforce any provision of this Agreement shall not operate as a waiver
of such provision or any other provision.

h)             Further Assurances.  From time to time, each of the parties shall
execute, acknowledge, and deliver any instruments or documents necessary to
carry out the purposes of this Agreement.

i)                 No Third-Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended to confer on any person, other than the parties
to this Agreement, any right or remedy of any nature whatsoever.

j)                 Expenses.  Except as otherwise provided herein, each party
shall bear its own expenses in connection with this Agreement and the
transactions contemplated by this Agreement.

k)              Exhibits.  The exhibits and schedules referenced in this
Agreement are a part of this Agreement as if fully set forth in this Agreement.

l)                 Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Colorado.

m)           Arbitration.

6


--------------------------------------------------------------------------------


i)                 Except for any claim to unemployment compensation or workers’
compensation, any dispute, claim or controversy concerning the terms and
conditions of this Agreement, any claimed breach thereof, or any aspect of
Employee’s employment with the Company, shall be resolved by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, as modified in this Agreement, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having competent jurisdiction.

ii)              The arbitrator shall be selected by the mutual agreement of the
parties.  If the amount in dispute exceeds $250,000, the parties shall select,
by mutual agreement, a panel of three arbitrators, rather than one arbitrator,
to resolve the dispute.

iii)           The arbitration shall be conducted in Denver, Colorado.
Reasonable discovery shall be permitted as determined by the arbitrator or
arbitrators.  The Company shall pay the costs of the arbitrator or arbitrators
for any arbitration under this Agreement.  Each party shall otherwise pay his,
her or its own costs and attorneys fees, except as otherwise provided by law.

iv)          Except as otherwise provided herein, this arbitration procedure is
the exclusive remedy for any contractual, non-contractual or statutory claim of
any kind, including claims arising under federal, state and local statutory law,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Colorado Anti-Discrimination Act of 1957, C.R.S. § 24-34-401 et seq.; and common
law or equitable claims alleging breach of contract, defamation, fraud,
outrageous conduct, promissory estoppel, violation of public policy, wrongful
discharge, or any other tort, contract or equitable theory. However, this
arbitration procedure is not intended to preclude the filing of a charge with
the EEOC, NLRB or other administrative agency by Employee at any time, and, to
the extent that Employee is required to exhaust administrative remedies before
obtaining legal relief, Employee can and must exhaust administrative remedies
prior to pursuing arbitration under this Agreement.

v)             By signing this Agreement, Employee voluntarily, knowingly and
intelligently waives any right Employee may otherwise have to seek remedies in
court, including the right to a jury trial.

vi)          To the extent any provision of this paragraph shall be invalid or
unenforceable, it shall be considered deleted from this Agreement and the
remainder of this paragraph shall remain in full force and effect.

7


--------------------------------------------------------------------------------


n)             Survival Beyond Termination.  All provisions that by their terms
survive termination or expiration and all rights and obligations under those
provisions shall survive any voluntary or involuntary termination or expiration
of this Agreement in accordance with the respective terms of such provisions.

eCollege.com

 

 

 

 

By:

/s/  OAKLEIGH THORNE

 

 

Oakleigh Thorne, CEO

 

 

 

 

 

 

 

/s/ JAMES V. ALLEN

 

James V. Allen, Individually

 

8


--------------------------------------------------------------------------------


SCHEDULE A

COMPENSATION AND DUTIES

1)              SALARY.  Employee’s current salary is $185,000, payable on the
Company’s normal payroll dates. Employee’s target bonus, pursuant to the
eCollege Bonus Plan and subject to the discretion of the Board of Directors, is
30% of annual salary or $55,500.

2)              SALARY ADJUSTMENT.  Employee’s compensation may be increased, as
determined by the Compensation Committee in its sole discretion.

3)              BONUS/OTHER COMPENSATION.  Employee bonus compensation, whether
in cash, Company stock, or other consideration, may be provided to Employee as
determined from time to time by the Compensation Committee or the CEO of the
Company; the Company has no requirement to provide Employee with bonus
compensation of any type.

4)              STOCK OPTIONS.  Employee has previously received stock options,
restricted share rights and Stock Appreciation Rights. Subject to the approval
of the Compensation Committee, as promptly as is practicable following execution
of this Agreement, Employee shall receive 80,000 additional Stock Appreciation
Rights on such terms as the Compensation Committee shall approve, which terms
shall be more fully described in the Stock Appreciation Rights Agreement.

5)              JOB DESCRIPTION.  As Chief Technology Officer, Employee is
responsible for long range direction of product research and development. 
Employee’s general duties include:

a)              Directs the research and development effort leading to new or
improved products

b)             Determines the criteria for screening new product ideas for
potential and practicality

c)              Directs overall product development plan

d)             Directs personnel activities

e)              Directs company’s quality management program

f)                Articulates and presents company’s strategic technology
direction to key stakeholders

5)              OTHER DUTIES.  Employee’s duties may vary from time to time as
determined by the CEO or the COO of the Company.

Employee acknowledges that he has read and fully understands all terms set forth
in this Schedule A.

/s/ JAMES V. ALLEN

 

James V. Allen

 

9


--------------------------------------------------------------------------------


SCHEDULE B

All employees must abide by the following rules of the Company:

1)              HONESTY.  Employees shall conduct their affairs with honesty and
integrity and shall not engage in fraud, dishonesty or any act of material
misconduct.

2)              SIGNING AGREEMENTS.  Employees shall not sign any document or
agreement that creates a legally binding obligation on the Company.

3)              WRITTEN AGREEMENT.  All employees of the Company and all
independent contractors of the Company must have a signed, written agreement
with the Company prior to performing work for the Company.

Any violation of the above rules may result in disciplinary action, including
termination of any employee found to have violated one or more of the above
rules.

 

10


--------------------------------------------------------------------------------